DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Response to Amendment
This Office action is in response to the communication filed 05/02/2022.
The Amendments to Claim 1, filed 05/02/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (5677799) in view of Carlisle et al. (4812009), hereinafter Carlisle.
Regarding claim 1, Huang discloses, in figure 3 below, a fiber positioning device (adjustable focus arrangement) (col. 2, line 36-37) comprising: a housing (20, barrel housing) (col. 2, lines 59-61); a threaded barrel (12, support barrel and 13, threaded portion of the support barrel 12), adjustably coupled to the housing (20, barrel housing) at a first portion thereof (col. 2, lines 38-40), a lens assembly (10, lens assembly with 11, lens unit), coupled to the housing (20, barrel housing) at a second portion thereof and positioned at a first distance from the threaded barrel (12, support barrel) (col. 2, lines 37-41), a threaded adjustment knob (15, adjustment knob) (col 2, lines 50-51), coupled to the housing (12, support barrel) and configured to change a distance between the threaded barrel (12, support barrel and 13, threaded portion of the support barrel 12) and the lens assembly (10, lens assembly with 11, lens unit) from the first distance to a second distance by moving the threaded barrel back and forth depending on the direction of the turns (col. 3, lines 41-49), and a locking nut (33, locking screw) coupled to the thread barrel (12, support barrel and 13, threaded portion of the support barrel 12).

    PNG
    media_image1.png
    411
    401
    media_image1.png
    Greyscale

Huang does not specifically disclose wherein the threaded barrel comprises a groove and a channel.
Carlisle discloses wherein the threaded barrel (43, barrel) comprises a groove (47, stepped bore) and a channel (51, smaller portion and 57, passageway) (col. 4, lines 65-67 and col. 5, lines 1-13 and see annotated figure 3 below).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Huang with the barrel of Carlisle for the purpose of holding a plug assembly in which an optical fiber is inserted.

    PNG
    media_image2.png
    240
    724
    media_image2.png
    Greyscale

Regarding claim 2, Huang discloses all the limitations in common with claim 1, and such is hereby incorporated.
Huang fails to disclose wherein the threaded barrel is configured to accept an optical cable.
Carlisle discloses wherein the threaded barrel is configured to accept an optical cable (col. 5, lines 17-20).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Huang with the barrel of Carlisle for the purpose of holding a plug assembly in which an optical fiber is inserted.
Regarding claim 3, Huang discloses wherein the threaded barrel includes a machined grove (14, guiding grooves), further comprising a fastener (23, dowel) that prevents the threaded barrel from rotating (col. 3, lines 16-20).
Regarding claim 4, Huang discloses wherein the fastener is one of a set screw, a bolt, or a dowel (23, dowel) (col. 3, lines 16-20).
Regarding claim 5, Huang discloses wherein the lens assembly includes a collimating lens or one or more lenses (41-44, lens units) (col. 3, lines 23-25).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872